IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEBORAH GALLAGHER N/K/A DEBORAH             : No. 368 MAL 2020
A. GATTONE,                                 :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
DOUGLAS GALLAGHER,                          :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.